Citation Nr: 1440267	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  13-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include alcohol dependence.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 2008 to February 2012.    
This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The issue has been recharacterized to comport with the evidence of record.

In November 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

FINDINGS OF FACT

1.  Alcohol dependence, as a primary psychiatric disorder, is not a disability for which service connection can be granted and the Veteran does not have a diagnosed psychiatric disorder.  

2.  The Veteran's alcohol dependence is not secondary to, or a symptom of, a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include alcohol dependence, are not met.  38 U.S.C.A. §§ 1110, 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.1, 3.301(d) (2014); Allen v. Principi, 237 F.3d. 1368.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2012 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a February 2014 supplemental statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  He did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in June 2012 and February 2014.  Although the June 2012 examination is of little probative value, the February 2014 examiner appropriately discussed the nature and etiology of the claimed disability, and provided adequate evidence upon which to address the claim.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 


Facts

The Veteran received three citations for driving under the influence (DUI) while on active duty.  He was treated for alcohol dependence in February and March 2011.  During that time, he did not admit to any military stressors or psychiatric abnormalities.  Treatment for alcohol dependence was ultimately unsuccessful.  

The Veteran was given a general discharge under honorable conditions because of his pattern of alcohol abuse.  His January 2012 separation examination is negative for psychiatric abnormalities.  

Immediately after separating from service in February 2012, the Veteran filed a claim for service connection for what he termed "depression."  He has submitted lay evidence asserting that he became depressed during service after being denied the right to visit family across the country, and that he self-medicated with alcohol as a result.  

The Veteran underwent a VA examination in June 2012.  He denied any current alcohol abuse or psychiatric issues, although he did indicate that he had a "minor depressed mood around stress of having [a] daughter ... and no work."  The examiner found that the Veteran does not currently have a psychiatric disorder, but did not provide any support for his finding. 

The Veteran underwent another VA examination in February 2014.  The examiner noted that the Veteran has "some mild, transient, secondary mood complaints,"  described by the Veteran as intermittent periods of "feeling down ... nothin[g] like suicidal or anything ... more like some depression."   The Veteran told the examiner that he first noted these symptoms during service, and that he continued to experience them after his separation.  

The examination report notes that the Veteran received another DUI after he was discharged from service; he also has outstanding warrants for failure to cooperate with driving restrictions.  He had no other obvious behavioral problems.  

The examiner concluded that the Veteran does not have any psychiatric disorder other than alcohol abuse.  His fleeting symptoms of mood disorder were related to his alcohol abuse.  The examiner noted that the Veteran "has never had a psychiatric evaluation when sober, as he has not been consistently sober for years."   


Analysis

The June 2012 VA examination found that the Veteran does not have a psychiatric disorder; however, because those findings are unsupported by adequate rationale, the report is of no probative value.

The February 2014 VA examiner diagnosed alcohol dependence.  Although the Veteran had intermittent mood disturbances, the examiner found that they were the result of his alcohol abuse.  The Veteran reported no other psychiatric symptoms.  The examiner's findings are based upon review of the evidence, a diagnostic interview of the Veteran, and the examiner's own judgment as a psychiatrist.  It is uncontradicted by any other competent evidence and is of significant probative value.   

Service connection is precluded for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse for claims filed after October 31, 1990.  38 C.F.R. § 3.301.  However, service connection is warranted for an alcohol-abuse related disability when such abuse arose secondarily from a service-connected disorder.  Allen v. Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001).  

Service connection is established for tinnitus and pseudofolliculitis barbae.  The evidence does not show, and the Veteran does not allege, that his alcohol abuse is secondary to either of these service-connected disabilities.  Id.

Although he has never been diagnosed by a medical professional with depression, or any other psychiatric disorder,  the Veteran asserts that he has depression.  

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), However, the diagnosis of a psychiatric disorder, such as depression, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is not competent to diagnose himself with depression, which is a complex medical condition requiring assessment by a medical professional.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for alcohol dependence is not warranted.


ORDER

Service connection for a psychiatric disorder, to include alcohol dependence, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


